.-
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                                    FILED
                                                                                                                    FEB 0 6 2019
                                         UNITED STATES DISTRICT Co
                                             SOUTHERN DISTRICT OF CALIFORNIA
                  UNITED STATES OF AMERICA                               JUDGMENT IN A C.~H"~.,
                                    v.                                   (For Offenses Committed On or After November I, 1987)

          BALDOMERO SANDOVAL-CASTANEDA (I)                                  Case Number:         18CR5308-BAS

                                                                         MICHAEL BURKE
                                                                         Defendant's Attorney
     USM Number      81007298
     0 -
     THE DEFENDANT:
     ~ pleaded guilty to count(s)         ONE (1) OF THE INFORMATION

     0   was found guilty on count(s)
         after a olea of not guiltv.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                          Count
     Title & Section                  Nature of Offense                                                                  Number(s)
     8 USC 1326                       ATTEMPTED REENTRY OF REMOVED ALIEN                                                       I




          The defendant is sentenced as provided in pages 2 through                2            of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
     0    The defendant has been found not guilty on count(s)

     0    Count(s)                                                 is          dismissed on the motion of the United States.

          Assessment: $100 REMITTED.


     0    JVTA Assessment*: $
          *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
     ~    No fine                 0 Forfeiture pursuant to order filed                                              , included herein.
            IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
     any material change in the defendant's economic circumstances.
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                BALDOMERO SANDOVAL-CASTANEDA (1)                                          Judgment - Page 2 of 2
CASE NUMBER:              l 8CR5308-BAS

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       D     at                             A.M.              on
       D     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on


at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL
